COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00041-CV


IN THE INTEREST OF J.M.C. AND
R.J.C., CHILDREN


                                       ------------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s motion to dismiss appeal. It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: February 23, 2012



      1
       See Tex. R. App. P. 47.4.